                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

SAM MOORE,                                       )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )          No. 3:18-CV-256-HSM-HBG
                                                 )
PHILLIPS & JORDAN, INC.,                         )
                                                 )
               Defendant.                        )
                                                 )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Motion for Leave to Amend the Complaint to Assert

Title VII Claims, and Motion for Leave to File an Amended and Restated Complaint to Reflect

Said Amendment [Doc. 15] and Plaintiff’s Amended and Uncontested Motion for Leave to Amend

the Complaint to Assert Title VII Claims, and Amended Motion for Leave to File an Amended

and Restated Complaint to Reflect Said Amendment [Doc. 16]. With respect to the latter Motion,

Plaintiff states that he has now received his Right to Sue Notice from the EEOC and that he wishes

to amend the Complaint to include his Title VII claims. Plaintiff represents to the Court that his

Motion is uncontested. Finally, Plaintiff has attached his Amended and Restated Complaint as an

exhibit [Doc. 16-1] to his Motion in accordance with Local Rule 15.1.

       The Court finds that Plaintiff’s Motion is supported by good cause, see Fed. R. Civ. P. 15,

and it complies with the Rules of this Court, see E.D. Tenn. L.R. 15.1. In addition, Defendant

does not oppose the Motion, and the Motion is timely under the Scheduling Order in this case. See

[Doc. 14 at 2] (“If any party wishes to join one or more additional parties or amend its pleadings,
such joinder or amendment shall be made by April 1, 2019.”). Accordingly, Plaintiff’s Motion

for Leave to Amend the Complaint to Assert Title VII Claims, and Motion for Leave to File an

Amended and Restated Complaint to Reflect Said Amendment [Doc. 15] is DENIED AS MOOT

and Plaintiff’s Amended and Uncontested Motion for Leave to Amend the Complaint to Assert

Title VII Claims, and Amended Motion for Leave to File an Amended and Restated Complaint to

Reflect Said Amendment [Doc. 16] is GRANTED. Plaintiff SHALL FILE his Amended and

Restated Complaint [Doc. 16-1] as his operative pleading in CM/ECF on or before October 29,

2018.

        IT IS SO ORDERED.

                                          ENTER:




                                          United States Magistrate Judge




                                             2
